Citation Nr: 1113704	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to June 21, 2005, and 70 percent thereafter for dysthymic disorder, claimed a depression, associated with total abdominal hysterectomy with bilateral salpingo-oophorectomy (dysthymic disorder).

2.  Entitlement to an initial compensable evaluation for pituitary microadenoma with galactorrhea (pituitary adenoma).

3.  Entitlement to a compensable evaluation for hemorrhoids. 

4.  Entitlement to service connection for chronic muscle spasms.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pineal gland cyst. 


7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for osteoarthritis of the lumbar spine (low back disability).

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the bilateral lower extremities.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative arthritis of all other joints.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hyperlipidemia.

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hyperplastic rectal polyps.

12.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for irritable bowel syndrome.

13.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for rheumatoid factor.

14.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for scarring of the lungs secondary to pneumonia.

15.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic bronchitis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.

In August 2003, the RO granted entitlement to service connection for dysthymic disorder, claimed a depression, and evaluated the condition as 30 percent disabling.  The Veteran filed a claim for an increased evaluation for this disorder dated in March 2004.  Because this claim is dated within one year of the August 2003 RO decision, the Board finds that this claim should be viewed as a notice of disagreement with respect to the claim.  38 C.F.R. § 20.201; 20.302.  In November 2004, the RO denied entitlement to an increased evaluation for dysthymic disorder.  The Veteran filed an additional claim of entitlement to a higher evaluation for dysthymic disorder in June 2005.  In September 2005, the RO increased the evaluation for his condition to 70 percent disabling effective June 21, 2005.  No statement of the case has been issued by the RO on this issue.  

In July 2001, the RO granted entitlement to service connection for the Veteran's pituitary disorder, evaluated as noncompensable effective September 11, 1991.  The Veteran filed a notice of disagreement in September 2001, the RO continued the concompensable evaluation in June 2002, and the Veteran filed an additional notice of disagreement dated in July 2002.  The RO issued a statement of the case dated in April 2003, and the Veteran filed a statement the same month indicating that she wished to reopen her claim for the pituitary disorder.  The Board finds that the April 2003 claim should be viewed as a substantive appeal with respect to this claim.  38 C.F.R. § 20.202, 20.302.  The Veteran filed an additional similar statement in June 2003, indicating that she wished to continue her claim for her pituitary disorder.  The RO again denied a compensable evaluation for the pituitary disorder in November 2004, the Veteran filed a notice of disagreement in April 2005, and the RO issued a statement of the case in dated in October 2005 and forwarded to the Veteran in November 2005.  The Veteran filed a substantive appeal in January 2006.

In November 2004, the RO denied a compensable evaluation for service-connected hemorrhoids.  The Veteran filed a notice of disagreement dated in April 2005 and the RO issued a statement of the case dated in October 2005 and forwarded to the Veteran in November 2005.  The Veteran filed a substantive appeal dated in January 2006.  In this regard, the Board notes that the RO denied compensable evaluations for this condition in June 2002 and again in August 2003.  The Veteran filed notices of disagreement to these decisions dated in July 2002 and October 2003, respectively, and the RO issued statements of the case dated in April 2003 and February 2004, respectively.  The Veteran, however, did not file substantive appeals with these decisions and they became final.  The claim for increase in this case, therefore, dates from the November 2004 RO decision.

In March 2005, the RO denied entitlement to service connection for chronic muscle spasms.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 and forwarded to the Veteran in November 2005.  The Veteran filed a substantive appeal in January 2006.  

In November 2002, the RO denied entitlement to service connection for chronic fatigue syndrome.  The Veteran, in statements dated in April, June, and October 2003, indicated that she wished to continue her claim for this disorder.  The Board finds that these statements constitute a valid notice of disagreement with respect to the November 2002 decision.  38 C.F.R. § 20.201, 20.302.  The RO again denied the claim in August 2003, November 2004, and March 2005 rating decisions.  The Veteran again filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 and forwarded to the Veteran in November 2005.  The Veteran filed a substantive appeal in January 2006.   

In March 2005, the RO denied the Veteran's application to reopen her previously denied claim of entitlement to service connection for pineal gland cyst.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 and forwarded to the Veteran in November 2005.  The Veteran filed a substantive appeal dated in January 2006.  In this regard, the Board notes that the RO previously denied the Veteran's application to reopen her previously denied (in a July 1993 rating decision) claim of entitlement to service connection for pineal gland cyst in a rating decision dated in June 2002, the Veteran filed a notice of disagreement dated in July 2002, and the RO issued a statement of the case dated in April 2004.  The Veteran, however, did not file a substantive appeal and the claim became final.

In November 2004, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for osteoarthritis of the lumbar spine.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 that was forwarded to the Veteran in November 2005.  The Veteran filed substantive appeal in January 2006.  In this regard, the Board notes that the RO denied entitlement to service connection for osteoarthritis of the lumbar spine in a rating decision dated in August 2003.  However, the Veteran did not file a notice of disagreement with respect to this decision and it became final.  

In November 2004, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for arthritis of the bilateral lower extremities.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 that was forwarded to the Veteran in November 2005.  The Veteran filed substantive appeal in January 2006.  In this regard, the Board notes that the RO denied entitlement to service connection for arthritis of the bilateral lower extremities in rating decisions dated in November 2002 and August 2003.  However, the Veteran did not file a notice of disagreement with respect to these decisions and they became final.  

In November 2004, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for degenerative arthritis, all other joints.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 that was forwarded to the Veteran in November 2005.  The Veteran filed substantive appeal in January 2006.  In this regard, the Board notes that the RO denied entitlement to service connection for degenerative arthritis, multiple joints, in a rating decision dated in August 2003.  However, the Veteran did not file a notice of disagreement with respect to this decision and it became final.  

In November 2004, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for hyperlipidemia.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 that was forwarded to the Veteran in November 2005.  The Veteran filed a substantive appeal in January 2006.  In this regard, the Board notes that the RO denied entitlement to service connection for hyperlipidemia in a rating decision dated in August 2003.  However, the Veteran did not file a notice of disagreement with respect to this decision and it became final.  

In November 2004, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for hyperplastic rectal polyps.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 that was forwarded to the Veteran in November 2005.  The Veteran filed substantive appeal in January 2006.  In this regard, the Board notes that the RO denied entitlement to service connection for hyperplastic rectal polyps in a rating decision dated in August 2003.  However, the Veteran did not file a notice of disagreement with respect to this decision and it became final.  

In November 2004, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for irritable bowel syndrome.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 that was forwarded to the Veteran in November 2005.  The Veteran filed substantive appeal in January 2006.  In this regard, the Board notes that the RO denied entitlement to service connection for irritable bowel syndrome in a rating decision dated in June 2000.  However, the Veteran did not file a notice of disagreement with respect to this decision and it became final.  

In November 2004, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for rheumatoid factor.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 that was forwarded to the Veteran in November 2005.  The Veteran filed substantive appeal in January 2006.  In this regard, the Board notes that the RO denied entitlement to service connection for rheumatoid factor in a rating decision dated in August 2003.  However, the Veteran did not file a notice of disagreement with respect to this decision and it became final.  

In March 2005, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for scarring of the lungs.  The Veteran filed a notice of disagreement dated in April 2005, and the RO issued a statement of the case dated in October 2005 that was forwarded to the Veteran in November 2005.  The Veteran filed substantive appeal in January 2006.  In this regard, the Board notes that the RO denied entitlement to service connection for scarring of the lungs in a rating decision dated in August 2003.  However, the Veteran did not file a notice of disagreement with respect to this decision and it became final.  

In March 2005, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for chronic bronchitis.  The Veteran filed a notice of disagreement dated in April 2005.  No statement of the case was issued with respect to this issue.  In this regard, the Board notes that the RO denied entitlement to service connection for chronic bronchitis in a rating decision dated in August 2003.  However, the Veteran did not file a notice of disagreement with respect to this decision and it became final.  

In September 2010, the Veteran, accompanied by her representative, testified before the undersigned Acting Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing additional evidence was submitted, accompanied by a waiver of RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.  

With respect to the Veteran's new and material claims, to establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  The issues have therefore been styled as set forth above.

As the Veteran has perfected an appeal as to the initial rating assigned for his service-connected dysthymic disorder and pituitary adenoma, the Board has characterized these issues in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.  In addition, because the assigned evaluations of the Veteran's dysthymic disorder, pituitary disorder, and hemorrhoids do not represent the maximum ratings available, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to a higher initial evaluation for dysthymic disorder, and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic bronchitis are
 addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The clinical evidence fails to show any current residual disability related to pituitary microadenoma with galactorrhea.

2.  The Veteran's hemorrhoids have been manifested by subjective complaints of pain, swelling, and occasional bleeding.  The objective clinical evidence demonstrates that they are mild in severity, with no evidence of large or thrombotic hemorrhoids with excessive redundant tissue. 

3.  The preponderance of the competent medical and other evidence of record is against a finding that chronic muscle spasms were incurred in or otherwise the result of active service, nor may such disorder be presumed to have been incurred in or aggravated by service.

4.  The preponderance of the competent medical and other evidence of record is against a finding that chronic fatigue syndrome was incurred in or otherwise the result of active service, nor may such disorder be presumed to have been incurred in or aggravated by service.

5.  In June 2002, the RO denied the Veteran's application to reopen her previously denied (in a July 1993 rating decision) claim of entitlement to service connection for pineal gland cyst; the Veteran filed a notice of disagreement dated in July 2002, and the RO issued a statement of the case dated in April 2004; the Veteran did not file a substantive appeal and the claim became final.

6.  The evidence received since the June 2002 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for pineal gland cyst.

7.  In August 2003, the RO denied entitlement to service connection for osteoarthritis of the lumbar spine; the Veteran did not file a notice of disagreement with respect to this decision and it became final.  
 
8.  The evidence received since the August 2003 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for osteoarthritis of the lumbar spine.

9.  In November 2002, the RO denied entitlement to service connection for arthritis of the bilateral lower extremities; the Veteran did not file a notice of disagreement with respect to the decision and it became final. 

10.  The evidence received since the November 2002 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for arthritis of the bilateral lower extremities.

11.  In August 2003, the RO denied entitlement to service connection for degenerative arthritis, multiple joints; the Veteran did not file a notice of disagreement with respect to the decision and it became final. 

12.  The evidence received since the August 2003 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative arthritis, all other joints.
  
13.  In August 2003, the RO denied entitlement to service connection for hyperlipidemia; the Veteran did not file a notice of disagreement with respect to the decision and it became final. 

14.  The evidence received since the August 2003 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for hyperlipidemia.

15.  In August 2003, the RO denied entitlement to service connection for hyperplastic rectal polyps; the Veteran did not file a notice of disagreement with respect to the decision and it became final. 

16.  The evidence received since the August 2003 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for hyperplastic rectal polyps.
 
17.  In June 2000, the RO denied entitlement to service connection for irritable bowel syndrome; the Veteran did not file a notice of disagreement with respect to the decision and it became final. 

18.  The evidence received since the June 2000 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for irritable bowel syndrome.

19.  In August 2003, the RO denied entitlement to service connection for rheumatoid factor; the Veteran did not file a notice of disagreement with respect to the decision and it became final. 

20.  The evidence received since the August 2003 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for rheumatoid factor.

21.  In August 2003, the RO denied entitlement to service connection for scarring of the lungs; the Veteran did not file a notice of disagreement with respect to the decision and it became final. 

22.  The evidence received since the August 2003 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for scarring of the lungs.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable disability rating for pituitary microadenoma with galactorrhea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7915 (2010). 

2.  The criteria for a compensable rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2010).

3.  Chronic muscle spasms were not incurred in or aggravated by the Veteran's active military service, nor may such disorder be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).

4.  Chronic fatigue syndrome was not incurred in or aggravated by the Veteran's active military service, nor may such disorder be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).
 
5.  A June 2002 RO decision that denied the Veteran's application to reopen her previously denied claim of entitlement to service connection for pineal gland cyst is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

6.  The evidence received subsequent to the June 2002 RO decision is not new and material, and the request to reopen the Veteran's claim of entitlement to service connection for pineal gland cyst is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).

7.  An August 2003 RO decision that denied entitlement to service connection for osteoarthritis of the lumbar spine is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

8.  The evidence received subsequent to the August 2003 RO decision is not new and material, and the request to reopen the Veteran's claim of entitlement to service connection for osteoarthritis of the lumbar spine is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).

9.  A November 2002 RO decision that denied entitlement to service connection for arthritis of the bilateral lower extremities is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

10.  The evidence received subsequent to the November 2002 RO decision is not new and material, and the request to reopen the Veteran's claim of entitlement to service connection for arthritis of the bilateral lower extremities is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).

11.  An August 2003 RO decision that denied entitlement to service connection for degenerative arthritis, multiple joints, is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

12.  The evidence received subsequent to the August 2003 RO decision is not new and material, and the request to reopen the Veteran's claim of entitlement to service connection for degenerative arthritis, all other joints, is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).

13.  An August 2003 RO decision that denied entitlement to service connection for hyperlipidemia is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

14.  The evidence received subsequent to the August 2003 RO decision is not new and material, and the request to reopen the Veteran's claim of entitlement to service connection for hyperlipidemia is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).

15.  An August 2003 RO decision that denied entitlement to service connection for hyperplastic rectal polyps is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

16.  The evidence received subsequent to the August 2003 RO decision is not new and material, and the request to reopen the Veteran's claim of entitlement to service connection for hyperplastic rectal polyps is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).

17.  A June 2000 RO decision that denied entitlement to service connection for irritable bowel syndrome is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

18.  The evidence received subsequent to the June 2000 RO decision is not new and material, and the request to reopen the Veteran's claim of entitlement to service connection for irritable bowel syndrome is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).

19.  An August 2003 RO decision that denied entitlement to service connection for rheumatoid factor is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

20.  The evidence received subsequent to the August 2003 RO decision is not new and material, and the request to reopen the Veteran's claim of entitlement to service connection for rheumatoid factor is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).

21.  An August 2003 RO decision that denied entitlement to service connection for scarring of the lungs is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

22.  The evidence received subsequent to the August 2003 RO decision is not new and material, and the request to reopen the Veteran's claim of entitlement to service connection for scarring of the lungs is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that in multiple letters dated in September 2001, October 2002, May 2003, January, June, July, and October 2004, January 2005, and May 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters notified the Veteran of the evidence and information necessary to substantiate her claims and informed her of her and VA's respective responsibilities in obtaining such evidence. 

In this regard, the Board observes that the RO letters specifically notified the Veteran of the information and evidence required to reopen her previously denied claims and that she needed to submit new and material evidence in support of the  claims that related to basis of the previous denials.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denials of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility of substantiating the claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The letters were sent prior to the readjudication of the Veteran's claims.  But even if sent after the initial adjudication, the Board finds that a belated notice was not be prejudicial since the Veteran was provided adequate notice, the claims were readjudicated, and the Veteran was provided with several subsequent Supplemental Statements of the Case explaining the readjudication of the claims.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA treatment records, Social Security Administration disability records, and private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded numerous VA examinations in connection with her increased rating claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

In this regard, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with her request to reopen her previously denied claims for service connection.  However, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board also acknowledges that the Veteran has not been afforded a VA examination in connection with her claims of service connection for chronic fatigue syndrome and chronic muscle spasms.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, the evidence contained in the Veteran's claims file does not establish that these conditions are in any way related to the Veteran's military service.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for disposition of such claim.  The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claims.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased rating claims.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. at 126.  In this regard, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

A.  Pituitary microadenoma with galactorrhea.

Diagnostic Code 7915 instructs that benign neoplasms are rated as residuals of endocrine dysfunction.  In order to satisfy the criteria for a compensable rating under Diagnostic Code 7915, therefore, the Veteran would have to show that her service-connected pituitary adenoma produced interference with endocrine functions.  38 C.F.R. § 4.119; Diagnostic Code 7915.  

As described below, there are no objective residuals related to the Veteran's service-connected pituitary adenoma. 

The Veteran has been afforded several VA and other examinations in connection with this claim.  In February 2001, the Veteran was examined and her medical history reviewed in connection with the examination.  The Veteran was noted to have a history of galactorrhea and elevated prolactin first noted in April 1989.  A CT scan was negative for pituitary adenoma.  A subsequent MRI noted the presence of a microadenoma in 1991 with a repeat adenoma noted on an MRI measuring 3-4 mm.  A third MRI in January 1992 noted that the microadenoma was unchanged and a January 1993 MRI found no evidence of a microadenoma.  A June 1999 MRI revealed a small 3 mm hypodensity in the right side of the pituitary gland which could represent a cyst, small infarction or a focus of necrosis, and was consistent with a microadenoma.  After examination, the physician gave an impression that the Veteran had a pituitary microadenoma that appeared to be nonfunctioning at the present.  

The Veteran was again seen by VA in July 2004.  The Veteran's medical history was noted.  A December 2003 MRI reported no microadenoma of the pituitary.  She was noted to have a small pineal cyst without any significant change.  The Veteran had complaints of fatigability and some headaches, which were indicated to be attributed to her sinus condition.  The Veteran reported symptoms consistent with irritable bowel syndrome, with complaints of constipation and abdominal cramps off and on.  The examiner found no residuals of the Veteran's condition as the latest MRI did not show any evidence of a pituitary microadenoma.  The Veteran was diagnosed with history of pituitary microadenoma with galactorrhea; no pituitary microadenoma found on MRI conducted in December 2003.  

The Veteran was again examined by VA in May 2006.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  Recent MRIs in December 2003 and July 2005 were indicated to be normal except that a pineal cyst of 1.3 cm was noted on both MRIs.  The examiner found no fatigability, occasional headaches, and refraction error.  The Veteran was indicated to be treated for hypothyroidism.  There was no excessive thirst, but galactorrhea was indicated to be bothersome, although there was none at the time of the examination.  Galactorrhea was attributed to breast sensitization with estrogen per an endocrine evaluation dated January 2006, and the examiner indicated no pituitary adenoma was detected on MRI.  Prolactin levels were indicated to be normal.  The Veteran was diagnosed with no current evidence of pituitary adenoma on repeat MRI and normal prolactin.

Finally, the Veteran was examined by VA in June 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have a history of microadenoma.  Follow up prolactin levels were noted to be normal.  Repeat MRIs of the brain showed that the microadenoma in the pituitary gland had resolved.  CT of the head in 2007 was within normal limits and MRI of the pituitary in 2005 was within normal limits.  The examiner noted no fatigability, headaches, changes in vision, neurologic, cardiovascular or gastrointestinal symptoms, treatment for malignancy, weight gain or loss, excessive thirst, or frequency or urination.  The Veteran was noted to have a history of galactorrhea, but the examiner indicated that this had significantly improved.  The examiner found that the Veteran had no residuals of the disorder and that the disease was in remission.  The Veteran was noted to have normal serum prolactin levels.  The Veteran was diagnosed as:  Microadenoma of the pituitary gland, resolved; galactorrhea secondary to estrogen stimulation, unrelated to her microadenoma.  

Based on the foregoing, a compensable evaluation for the Veteran's service-connected pituitary adenoma is not warranted.  The medical evidence indicates that the Veteran has no residuals related to this condition, and that the condition has resolved.  

There is no evidence that the service-connected pituitary adenoma has produced interference with endocrine functions.  As such, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable rating for the Veteran's service-connected pulmonary adenoma.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hemorrhoids.

Hemorrhoids, both internal and external, are evaluated using criteria found at 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, a 10 percent rating is assigned when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures.  A 30 percent rating is assigned when there is persistent bleeding with secondary anemia, or with fissures.

The Veteran's hemorrhoid disability has been rated as noncompensable.  She asserts that a compensable rating is warranted.

The medical evidence in this case consists of VA treatment records and VA examination dated in January 2004, May 2006, and June 2010.

The January 2004 examiner indicated that the Veteran had a well-documented history of hemorrhoids for many years.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported flare-ups once a week of protrusion, swelling, pain, and scant bright red blood per rectum.  Sphincter control was indicated to be good with no leakage.  The examiner found there were no signs of anemia and no fissures.  The size of the rectum and anus were indicated to be normal.  Upon examination, the Veteran was indicated to have a single protruding hemorrhoid of 1 cm length by .5 cm diameter, nonfriable, non thrombosed.  The Veteran was given a diagnosis of hemorrhoids.  

The Veteran was again examined in connection with her claim in May 2006.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  Symptoms were indicated to be intermittent four times per year, lasting 5-7 days, with no need of blood transfusions.  The examiner indicated minimal stool leakage by history, 5 years and no treatment.  An internal hemorrhoids was found during as April 2006 colonoscopy.  There were no signs of anemia, and no fissures found, as the Veteran declined that portion of the examination.  The Veteran was diagnosed with internal hemorrhoid, symptomatic.  

Finally, the Veteran was examined by VA in June 2006.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was reviewed.  In March 2010, the Veteran had a colonoscopy and was noted to have three minute polyps around the perirectal area that were fulgurated.  Current symptoms were noted to be anal itching, diarrhea, pain, tenesmus, swelling, perianal discharge.  The Veteran indicated perirectal discomfort with passing a large firm stool, otherwise no rectal bleeding.  No leakage was indicated.  The Veteran was noted to have a history of internal hemorrhoids.  There was no history of trauma, anal infections, proctitis, fistula, neoplasm, and no evidence of fecal leakage, anemia, or fissures.  The Veteran was noted to have an external hemorrhoidal skin tag that was nontender.  There was no evidence of rectal bleeding, rectal prolapse, and the sphincter control was indicated to be intact.  The Veteran was diagnosed with hemorrhoids with residuals.  

The Veteran's treatment records are consistent with the findings in the VA examinations noted above.  

Based on the foregoing, the Board finds that a compensable evaluation for hemorrhoids is not warranted.  Clinical records do not demonstrate that the Veteran has been treated for large or thrombotic hemorrhoids that were irreducible, with excessive redundant tissue, as is necessary for a compensable rating.  Additionally, there is no suggestion that the Veteran's hemorrhoids have resulted in persistent bleeding.  VA examinations, as well as the VA and private treatment records, do not evidence persistent rectal bleeding.  Instead, the evidence demonstrates that the Veteran's hemorrhoids are mild in degree, with intermittent flare-ups with occasional bleeding and no thrombosis.  Accordingly, she is not entitled to an increased rating for her hemorrhoid disability.  38 C.F.R. § 4.114, DC 7336.

C.  Other considerations.

In addition, with respect to the Veteran's claims, the Board has also considered the statements that the Veteran's disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability for her service-connected disorders, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board has also considered whether staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that the symptomatology has been stable throughout the appeal periods.  Therefore, assigning staged ratings for such disabilities is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the Veteran's service-connected disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected disabilities do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a individual unemployability claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Board notes that the Veteran has already been awarded individual unemployability effective June 21, 2005.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

III.  Service connection claims.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks service connection for chronic muscle spasms and chronic fatigue syndrome.  

A review of the Veteran's service treatment records does not indicate treatment in service for either of these conditions.  

After service, the Veteran has been seen for muscle spasms, muscle cramps, and complaints of fatigue.  In November 2000, the Veteran was seen for complaints of diffuse muscle cramps over the neck, back, legs and abdomen.  She was give an impression of muscle cramps, uncertain etiology.  In April 2002, the Veteran was noted to have a history of chronic tiredness.  In February 2002, the Veteran was seen in urgent care with muscle cramps.  In May 2002, the Veteran was assessed with Chronic fatigue and muscle spasms.  Finally, in a July 2005 psychiatric examination, the Veteran was indicated to have an Axis III notation of chronic fatigue syndrome.  None of these records, however, indicate that either muscle cramps or fatigue are related to the Veteran's military service.  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for muscle cramps, muscle spasms, or chronic fatigue syndrome.  The Veteran was not diagnosed with such disorders in service or within one year of active service, and no medical professional has related such disorders to the Veteran's military service. 

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the medical evidence does not support a finding that muscle cramps, muscle spasms, or chronic fatigue syndrome had their onset in service, within one service one year of service, or as a result of military service.  

In this regard, the Board notes that the Veteran has contended on her own behalf that such disorders are related to service.  In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's disorders and her military service to be complex in nature.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that, as a lay person, the Veteran's statements regarding causation to be of little probative value, as she is not competent to opine on such a complex medical question.  In this regard, the Board also notes that the medical evidence does not indicate the presence of the claimed disorders in service or for many years thereafter.  And, while the Veteran may be competent to describe her symptoms since service, she is not able to say that such symptoms are attributable to a particular disorder.  Thus, service by way of continuity of symptomatology is also not supported by the evidence in the record.  

In summary, based on all of the foregoing, the Board concludes that the preponderance of the evidence is against finding that muscle cramps, muscle spasms, or chronic fatigue syndrome are etiologically related to military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.




IV.  New and material evidence claims.

Here, the Board notes that, in June 2000, the RO denied entitlement to service connection for irritable bowel syndrome.  The Veteran did not file a notice of disagreement with respect to the decision and it became final.  At the time of the June 2000 decision, the RO found that the medical records did not indicate a diagnosis of irritable bowel syndrome.

In June 2002, the RO denied the Veteran's application to reopen her previously denied (in July 1993) claim of entitlement to service connection for pineal gland cyst.  The Veteran filed a notice of disagreement dated in July 2002, and the RO issued a statement of the case dated in April 2004.  The Veteran did not file a substantive appeal and the claim became final.  In July 1993, the RO indicated that the Veteran was noted to have a pineal gland cyst in an MRI at the Scott and White Clinic beginning in 1992.  Service connection was denied as there was found to be no link to service.  The June 2002 RO indicated that recent records did not indicate a diagnosis related to pineal gland cyst.  

In November 2002, the RO denied entitlement to service connection for arthritis of the bilateral lower extremities.  The Veteran did not file a notice of disagreement with respect to the decision and it became final.  The November 2002 RO found that the Veteran had been diagnosed with arthritis of the knees, lumbar spine, and hands.  However service connection was denied as there was found to be no link to service.  

Finally, in August 2003, the RO denied entitlement to service connection for osteoarthritis of the lumbar spine, degenerative arthritis, multiple joints, hyperlipidemia, hyperplastic rectal polyps, rheumatoid factor, and scarring of the lungs.  The Veteran did not file a notice of disagreement with respect to these decisions and they became final.  The August 2003 RO found that the Veteran had been diagnosed with osteoarthritis, rectal polyps, positive rheumatoid factor, and right pulmonary scarring as a residual of pneumonia.  However service connection was denied as there was found to be no link between these disorders and service.  The RO denied service connection for hyperlipidemia as this was noted to be a symptom of a condition, and not a disability subject to service connection.
 
Since June 2000, June 2002, November 2002, and August 2003 decisions, respectively, the Veteran's claims file contains numerous medical records and statements submitted by the Veteran.  A thorough review of these records indicates diagnoses of, and ongoing treatment for, gastrointestinal complaints and gastroesophageal reflux disorder, pineal cyst, degenerative arthritis of the knees, lumbosacral spine, and hands, multi-site osteoarthritis, bursitis of the right hip, right shoulder tendonitis, arthralgia, hyperlipidemia, and positive rheumatoid factor.  There is no separate diagnosis of irritable bowel syndrome, and no evidence related to lung scarring.  In addition, these medical records do not contain any indication that the Veteran's diagnosed conditions had their onset in service, within one year of service, or are otherwise related to service.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed her claims to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file since the previous denials of service connection consists of numerous medical records and statements submitted by the Veteran.  This evidence is new evidence, in that it was not previously physically of record at the time of the previous denials.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  This evidence reflects that the Veteran has current diagnoses related to most of her claimed disorders, but does not link the disabilities to the Veteran's active military service.  The evidence therefore does not relate to unestablished facts necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

The Board notes that the Veteran has contended on her own behalf that her claimed conditions are related to her military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's claimed disorders and her military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Board finds that the Veteran's contentions regarding the relationship between her disabilities and her military service to be duplicative of the evidence of record at the time of the previous denials.  Further, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

Therefore, the Board finds that the evidence added to the record since the previous final denials is cumulative of the evidence previously considered by the RO and does not relate to an unestablished fact necessary to substantiate the claims and, therefore, does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is not material to the Veteran's claims.  As such, the Veteran's claims are not reopened; and the appeals are denied.


ORDER

An initial compensable evaluation for pituitary microadenoma with galactorrhea is denied.

A compensable evaluation for hemorrhoids is denied. 

Service connection for chronic muscle spasms is denied.

Service connection for chronic fatigue syndrome is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for pineal gland cyst has not been received, and the appeal is denied. 

New and material evidence sufficient to reopen a claim of entitlement to service connection for osteoarthritis of the lumbar spine has not been received, and the appeal is denied. 

New and material evidence sufficient to reopen a claim of entitlement to service connection for arthritis of the bilateral lower extremities has not been received, and the appeal is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for degenerative arthritis of all other joints has not been received, and the appeal is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for hyperlipidemia has not been received, and the appeal is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for hyperplastic rectal polyps has not been received, and the appeal is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for irritable bowel syndrome has not been received, and the appeal is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for rheumatoid factor has not been received, and the appeal is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for scarring of the lungs has not been received, and the appeal is denied.


REMAND

The Veteran's claims of entitlement to an initial evaluation in excess of 30 percent prior to June 21, 2005, and 70 percent thereafter, for dysthymic disorder, and her application to reopen a previously denied claim of entitlement to service connection for chronic bronchitis must be remanded.

In August 2003, the RO granted entitlement to service connection for dysthymic disorder, claimed a depression, and evaluated the condition as 30 percent disabling.  The Veteran filed a claim for an increased evaluation for this disorder dated in March 2004.  Because this claim is dated within one year of the August 2003 RO decision, the Board finds that this claim should be viewed as a notice of disagreement with respect to the claim.  38 C.F.R. § 20.201; 20.302.  In November 2004, the RO denied entitlement to an increased evaluation for dysthymic disorder.  The Veteran filed an additional claim of entitlement to a higher evaluation for dysthymic disorder in June 2005.  In September 2005, the RO increased the evaluation for his condition to 70 percent disabling effective June 21, 2005.  No statement of the case has been issued by the RO on this issue.  

In March 2003, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for chronic bronchitis.  The Veteran filed a notice of disagreement dated in April 2005.  No statement of the case was issued with respect to this issue.  

Because the RO has not furnished the Veteran a statement of the case that addresses the issues of a higher initial evaluation for dysthymic disorder and the Veteran's application to reopen her claim for chronic bronchitis, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case addressing the issues of entitlement to an initial evaluation in excess of 30 percent prior to June 21, 2005, and 70 percent thereafter for dysthymic disorder, and her application to reopen a previously denied claim of entitlement to service connection for chronic bronchitis, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issues, in accordance with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


